Citation Nr: 0103155	
Decision Date: 01/02/01    Archive Date: 02/02/01

DOCKET NO.  99-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for herpes 
simplex of the left thigh.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to July 1987.  
Her claims come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to an increased evaluation for 
bilateral pes planus will be discussed in the REMAND portion 
of this decision. 


FINDINGS OF FACT

1.  An unappealed August 1997 rating decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  The evidence introduced into the record since the August 
1997 rating decision bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran experiences as many as four outbreaks of 
herpes simplex a year which last approximately five days.  
These outbreaks are located on the medial aspect of the left 
thigh, do not cover an extensive area, and produce itching, 
burning, and exudation.  





CONCLUSIONS OF LAW

1.  An unappealed August 1997 rating decision which denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the August 1997 rating 
decision is new and material; thus, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 20.1105, 3.156(a) (2000).

3.  The criteria for a compensable evaluation for herpes 
simplex of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.118, Diagnostic Codes 7805, 
7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a 
Claim of Entitlement to Service Connection 
for PTSD

The veteran claims that she currently suffers from PTSD as a 
result of having been sexually assaulted and harassed on 
numerous occasions while serving on active duty.  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 
137 (1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R.            
§ 3.304(d), (f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain some corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Such corroborative evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Evidence corroborating the existence of a stressor need not 
be limited to that which is available in service department 
records.  See Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994); Moran, 9 Vet. App. at 395.  In YR v. West, 11 Vet. 
App. 393 (1998), the United States Court of Appeals for 
Veterans Claims (Court) recently addressed the issue of 
corroboration of stressors in PTSD cases involving sexual 
assault.  In YR, the Court advised that the portions of the 
VA Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."  YR, 11 Vet. 
App. at 399.  Manual M21-1 lists evidence that might indicate 
such a stressor, namely lay statements describing episodes of 
depression, panic attacks or anxiety but no identifiable 
reasons for the episodes, visits to medical clinics without a 
specific ailment, evidence of substance abuse, and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  See Manual 
M21-1, Part XII, para 11.38b(2) (Change 55). 

In this case, an August 1997 rating decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed a timely notice of disagreement, and 
a statement of the case was issued on August 5, 1998.  The RO 
received the veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals) on October 21, 1998.  As her substantive 
appeal was not filed within 60 days from the date the RO 
issued the statement of the case, or within the one-year 
period from the date the RO notified her of its decision, the 
August 1997 decision is final and not subject to revision 
upon the same factual basis.  38 U.S.C.A. §§ 7104, 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.  

An exception to this rule is articulated in 38 U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the instant case, the August 1997 rating decision which 
denied service connection for PTSD is final, as it was the 
last disposition in which the claim was finally disallowed on 
any basis.  The relevant evidence at the time of that 
decision consisted of the veteran's service medical records, 
VA outpatient treatment reports, VA hospitalization reports, 
service personnel records, and the veteran's own written 
statements in support of her claim.  

These records disclosed that the veteran's claim for service 
connection for PTSD was based on allegations of sexual 
assault and harassment she experienced while on active duty.  
She claimed, in essence, that she had sex with several men 
who threatened to make her life difficult if she did not give 
in to their demands.  None of these incidents were documented 
in the available service personnel records, and service 
medical records made no reference to psychiatric problems.  
The record also revealed that, after her military discharge 
in 1987, she was hospitalized at VA facilities on numerous 
occasions from 1989 to 1995 for alcohol and cocaine abuse, 
with no mention of PTSD.  

The record revealed that the veteran was eventually diagnosed 
with PTSD in 1997.  Several VA outpatient treatment reports 
listed diagnoses of PTSD after noting a history of sexual 
trauma in the military.  A February 1997 entry noted that the 
veteran had experienced multiple traumas during her life, 
including sexual abuse by her sister, sexual assault while in 
the military, physical abuse by her parents, and domestic 
violence by several different men.  The diagnoses were PTSD 
and major depression.  When seen in March 1997, it was noted 
that the veteran had a history of physical abuse by 
boyfriends and "street people," sexual abuse by family 
friends, and current sexual abuse by "street people."  The 
diagnoses included PTSD, alcohol dependence, and major 
depressive disorder, single episode.  

Based on these findings, the RO issued a rating decision in 
August 1997 which denied the veteran's claim of entitlement 
to service connection for PTSD on the basis that no evidence 
of a verified stressor had been submitted.  As the veteran 
failed to properly appeal that decision, the evidence that 
must be considered in determining whether the claim may be 
reopened based on new and material evidence is that added to 
the record since the August 1997 rating decision.

Since that final decision, additional service personnel 
records were submitted.  These records show that the veteran 
received disciplinary action for being absent from her 
appointed place of duty on from April 2, 1987, to April 6, 
1987.  She received an Article 15, was fined $100 a month for 
two months, and was reduced to an E-2.  This punishment, 
however, was suspended for two months.  She received an 
additional Article 15 for being absent from her appointed 
place of duty from May 9, 1987, to May 18, 1987.  
Consequently, she was reduced in rank to an E-1, was fined 
$172.00, and had her prior punishment reinstated.   

The veteran also submitted lay statements from her son, her 
sister, a friend, and a former boyfriend.  According to these 
individuals, the veteran had disclosed to them that she had 
been sexually assaulted and harassed by several different men 
while on active duty.  Her former boyfriend also related that 
they were in a relationship for ten years prior to her 
enlisting in the military and that they had planned to get 
married at a later date.  For reasons unknown, however, their 
relationship ended. 

The Board finds this evidence to be new, as it was not of 
record at the time of the August 1997 rating decision and is 
not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran was sexually assaulted in 
service.  As noted above, credible supporting evidence for 
establishing service connection of PTSD based on a personal 
assault in the military may include behavioral changes, such 
as increased use or abuse of leave, changes in performance 
and performance evaluations, and the breakup of a primary 
relationship.  The newly submitted service personnel records 
document that the veteran was punished for abuse of leave on 
two separate occasions in 1987.  Moreover, the letter from 
the veteran's former boyfriend indicates that their 
relationship ended while she was on active duty.  According 
to the Court in YR, this evidence is considered credible and 
supports the veteran's allegations that she was sexually 
assaulted and harassed in service.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the August 1997 rating decision; thus, the claim for 
service connection for PTSD must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  

II.  Increased Rating for Herpes Simplex of the Left Thigh

The veteran's service medical records show that she was 
treated for multiple lesions, blisters and erythematous areas 
located on her left thigh.  This condition caused itching and 
burning, and was later identified as herpes simplex.  As a 
result, an October 1990 rating decision granted service 
connection for herpes simplex of the left thigh, which is 
currently evaluated as noncompensably disabling.  The veteran 
now requests that this condition be assigned a compensable 
evaluation.  

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist her in 
developing the facts pertinent to this claim.  Specifically, 
the veteran has been afforded several VA examinations 
addressing her herpes simplex, has presented testimony at a 
hearing before the undersigned Member of the Board, and there 
is no indication of any relevant medical records that have 
not already been obtained by VA and included in the claims 
file.  See 38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); 
see also VAOPGCPREC 11-2000 (November 27, 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The VA's Schedule for Rating Disabilities does not include a 
specific diagnostic code to rate herpes simplex.  When an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Therefore, the veteran's herpes simplex has 
been rated by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Pursuant to Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, warrants a noncompensable evaluation.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, is to be rated as 10 
percent disabling.  Eczema with exudation or constant 
itching, extensive lesions, or marked disfigurement, is to be 
rated as 30 percent disabling.  Finally, eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when exceptionally repugnant, 
is to be rated as 50 percent disabling.  Id. 

The veteran was afforded a VA examination in February 1997 to 
evaluate the nature and severity of her herpes simplex.  At 
that time, the veteran said she was seen in the Dermatology 
Clinic six months prior for blisters on the medial aspect of 
her left thigh.  She said her symptoms were only present 
during periods of outbreaks, at which time she would 
experience burning, a tingling sensation, and pus-filled 
blisters.  At the time of examination, however, she said no 
blisters were present.  Objectively, the examiner also found 
no blisters on the left thigh.  However, slight 
hyperpigmentation was observed in the area where she reported 
having blisters, which is depicted in two photographs 
associated with the examination report.  There was no 
evidence of any swelling or erythema.  The diagnosis was 
"history of herpes simplex, left thigh, not evident on this 
examination."  

Nancy Myers-Bradley, RNC, submitted a letter in which she 
stated that the veteran was seen at the Women's Screening 
Clinic in December 1997 for a pruritic rash on her inner 
thigh.  The veteran said she had been experiencing two to 
three outbreaks each year for the past ten years.  She was 
apparently seen at the clinic on two occasions in December 
1997 for this current outbreak, which was diagnosed as herpes 
simplex.  Acyclovir and Dibucaine ointment were prescribed, 
and she was instructed to return to the clinic at the first 
sign of an outbreak so cultures could be taken to confirm the 
diagnosis.  In addition, a letter from a VA physician stated 
that the veteran was seen at the Dermatology Clinic in 
January 1998 for a dark brown patch on her left thigh that 
was caused by recurrent herpes simplex.  This patch was 
identified as post-inflammatory darkening of the skin, and 
was being treated with Melanex solution two times a day.  

At a VA examination in May 1998, the veteran stated that she 
had been prescribed medication for her herpes simplex a few 
years earlier.  As a result, she claimed that her skin 
lesions disappeared with no further outbreaks.  Upon physical 
examination of the left thigh, the examiner found no active 
skin lesion associated with herpes simplex.  The diagnosis 
was "no herpes simplex, left thigh."

At a November 1999 hearing before the undersigned Member of 
the Board, the veteran testified that she experienced four 
outbreaks of herpes a year which would last about five days.  
She later explained that she had two outbreaks in 1998 and 
three in 1999.  She indicated that her outbreaks were less 
frequent now than they had been in the early 1990's, but were 
more severe and covered a larger area.  She said these 
outbreaks generally caused severe itching, burning, tingling, 
swelling, and a sensation that there was glass inside her 
leg.  She stated she was unable to wear tight fitting clothes 
such as pants and pantyhose during outbreaks.  She also 
indicated that motion of the left leg and her ability to walk 
were affected.  

Applying the facts of this case to the above criteria, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's herpes simplex of 
the left thigh.  The evidence shows that this condition, 
while clearly problematic and recurrent, is not productive of 
symptoms that warrant a compensable evaluation.  The evidence 
shows that the veteran experiences as many as four outbreaks 
of herpes simplex a year which produce itching, burning and 
exudation.  Nevertheless, the area affected by herpes, the 
medial aspect of the left thigh, is neither exposed nor 
extensive.  While the veteran testified that the affected 
area was twice as large as when it was first diagnosed, there 
is still no objective evidence showing that it involves an 
extensive area.  As such, a compensable evaluation for the 
veteran's herpes simplex is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  The Board notes that to the 
extent that the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000), which evaluates scars based on limitation 
of function of the affected part, are applicable, the Board 
notes that there is no medical evidence indicating that the 
appellant has any compensable limitation of function of the 
left thigh due to her service-connected disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's herpes simplex of the left thigh.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert, 1 Vet. App. at 55-56.

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards."  See 38 C.F.R. § 3.321(b)(1).  The 
evidence does not show, nor has the veteran alleged, that her 
herpes simplex has caused marked interference with her 
earning capacity or employment status, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board finds that 
further development for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 239; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for post-traumatic 
stress disorder is reopened and, to this extent only, the 
appeal is granted.

A compensable evaluation for herpes simplex of the left thigh 
is denied. 


REMAND

As noted above, VA has a duty to assist the veteran in the 
development of facts pertinent to her claims, and recent 
statutory revisions ensure that this duty applies to all new 
claims for compensation.  See 38 U.S.C.A. § 5107(a); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This duty includes securing 
medical records to which a reference has been made, as well 
as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  The Board finds that VA must fulfill this 
duty with respect to the veteran's claim of entitlement to 
service connection for PTSD, as well as her claim of 
entitlement to an increased evaluation for bilateral pes 
planus.  

I.  Post-Traumatic Stress Disorder

The veteran appears to have met two of the three criteria 
required to establish service connection for PTSD.  See 
38 C.F.R. § 3.304.  VA outpatient treatment reports list 
diagnoses of PTSD, and the record includes credible 
supporting evidence that the veteran was sexually assaulted 
in service.  Nevertheless, it is unclear whether medical 
evidence links the veteran's PTSD to incidents of sexual 
assault in service.  The VA outpatient treatment reports 
listing a diagnosis of PTSD noted the veteran's history of 
sexual assault in service.  However, other stressors were 
also listed, and included physical and sexual abuse both 
prior to and after service.  It is therefore unclear to what 
extent VA clinicians, in providing a diagnosis of PTSD, 
relied on the veteran's history of sexual assault in service.  

Based on these findings, the Board finds that an additional 
VA examination is necessary to clarify this issue.  In 
particular, an examiner should be asked to comment on whether 
the veteran's history of sexual assault in service 
contributed to her current symptoms of PTSD.  That is, 
whether the claimed inservice stressors are linked to her 
current symptomatology, as required by 38 C.F.R. § 3.304.  

II.  Bilateral Pes Planus

An October 1990 rating decision granted service connection 
for bilateral pes planus, which is currently evaluated as 10 
percent disabling.  The veteran now claims that this 
condition has worsened and that an increased disability 
evaluation is therefore warranted.   

The veteran's bilateral pes planus is currently evaluated 
under Diagnostic Code 5276.  Under this code provision, a 10 
percent rating is provided for moderate bilateral pes planus 
with weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  A 30 percent rating is assignable for 
severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, etc.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2000).

At her November 1999 hearing, the veteran stated that 
calluses had formed on the bottoms of her feet since she 
began using orthotics in 1997.  She said these symptoms were 
being treated at the Brecksville VA Medical Center every four 
weeks.  She indicated that she had been there several months 
earlier.  While some of these records have been associated 
with the claims folder, it does not appear that the complete 
and more recent records from that facility have been 
obtained.  The VA is deemed to have constructive knowledge of 
these records and, in this case, has actual knowledge of 
their existence.  The Board regrets the delay associated with 
obtaining these records, but they must be associated with the 
claims file for consideration with this appeal.  See Veterans 
Claims Assistance Act of 2000; see also, Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . ").

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all 
necessary action to obtain and 
associate with the claims file all 
outstanding records of pertinent 
medical treatment of the veteran's 
bilateral pes planus.  In particular, 
the RO should request all such records 
from the Brecksville VA Medical Center.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the source of her PTSD.  All 
indicated studies, including PTSD sub-
scales, are to be performed.  The 
examiner should be instructed to 
comment on whether it is at least as 
likely as not that the veteran's 
history of sexual assault in service is 
etiologically related to her current 
symptoms of PTSD.  The examiner may not 
consider any other incidents which have 
not been verified.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, should be 
made available to the examiner for 
review.

3.  The RO should review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  The 
RO also is requested to review the 
entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  When the development requested has 
been completed, the RO should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD, as well as her claim for an 
increased evaluation for bilateral pes 
planus.  If either benefit remains 
denied, the veteran and her 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until she is notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



